Opinion by
Judge Mencer,
The several individuals, citizens of the City ot: Wilkes-Barre, and a group of students attending Wilkes College in Wilkes-Barre, who are the plaintiffs in this *493equity action, filed exceptions to the Adjudication and Decree Nisi of this Court, reported as Payne v. Kassab, 11 Pa. Commonwealth Ct. 14, 312 A. 2d 86 (1973). We there dismissed plaintiffs’ complaint and held that, in exercising judicial review of the propriety of development of property subject to Article I, Section 27, of the Constitution of Pennsylvania, a court must balance conflicting environmental and social concerns and determine (1) whether the proposed development complies with applicable environmental statutes and regulations, (2) whether a reasonable effort is being made to minimize environmental incursion, and (3) whether the environmental harm which will result so clearly outweighs the benefits to be derived that to permit such development would constitute an abuse of discretion.
We also held that public authorities in their discretion may change the use to which public lands are utilized and a different public use may be adopted so long as the terms and limitations of the original grant are not transgressed.
We have carefully considered the plaintiffs’ exceptions filed in this case and find them to be without merit.
Accordingly, we make the following
Order
And Now, this 26th day of July, 1974, all of the exceptions filed to the Adjudication and Decree Nisi dated November 21, 1973 are dismissed, the Decree Nisi is affirmed, and the Prothonotary shall enter the Decree Nisi as a final decree.